IN THE SUPREME COURT OF THE STATE OF DELAWARE

  RYAN M. RESOP,                         §
                                         §
        Defendant Below,                 §   No. 182, 2017
        Appellant,                       §
                                         §   Court Below—Superior Court
        v.                               §   of the State of Delaware
                                         §
  STATE OF DELAWARE,                     §   Cr. ID No. 0701010111 (N)
        Plaintiff Below,                 §
        Appellee.                        §

                           Submitted: July 27, 2017
                           Decided:   August 31, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      This 31st day of August 2017, after careful consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record, we find it manifest that

the judgment below should be affirmed on the basis of the Superior Court’s order,

dated March 28, 2017, denying the appellant’s time-barred and repetitive motion for

modification of sentence under Superior Court Rule 35(b).           The appellant’s

unsupported argument that he should be credited with hypothetical good time he

would have earned had he not been erroneously identified as a State witness did not

constitute “extraordinary circumstances” under Rule 35(b).
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.


                                   BY THE COURT:

                                   /s/ Collins J. Seitz, Jr.
                                          Justice




                                     2